United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  November 11, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-30239
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARVIN D. YOUNG, also known as Marvin Young,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 03-CR-50056-1
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Marvin D. Young appeals his conditional guilty-plea conviction

for conspiracy to distribute 500 grams or more of a mixture or

substance containing a detectable amount of powder cocaine.             He

avers that the district court erred in denying his motion to

suppress evidence a result of a search of his residence.            Young

argues   that    the   district   court’s    finding,   that     exigent

circumstances not manufactured by the Government existed supporting

the warrantless entry into his home, is clearly erroneous.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30239
                                -2-

     The district court’s determination that exigent circumstances

supported the warrantless entry is not clearly erroneous.      See

United States v. Blount, 123 F.3d 831, 837, 839 (5th Cir. 1997) (en

banc).   The court’s finding that officers did not manufacture the

exigency also is supported by the evidence introduced at the

suppression hearing.   See United States v. Rico, 51 F.3d 495, 502-

03 (5th Cir. 1995).

     AFFIRMED.